EXHIBIT 10.1

LOGO [g73625img_001.jpg]

SILICON VALLEY BANK LOAN AND SECURITY AGREEMENT

This LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of August 7, 2006,
between SILICON VALLEY BANK, a California chartered bank, with its principal
place of business at 3003 Tasman Drive, Santa Clara, California 95054 (FAX
                                    ) (“Bank”) and AXESSTEL, INC., a Nevada
corporation, with offices at 6815 Flanders Drive, Suite 210, San Diego, CA 92121
(FAX 858-625-2110) (Borrower”), provides the terms on which Bank shall lend to
Borrower and Borrower shall repay Bank. The parties agree as follows:

 

  1 ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. The term
“financial statements” includes the notes and schedules. The terms “including”
and “includes” always mean “including (or includes) without limitation,” in this
or any Loan Document. Capitalized terms in this Agreement shall have the
meanings set forth in Section 13. All other terms contained in this Agreement,
unless otherwise indicated, shall have the meanings provided by the Code, to the
extent such terms are defined therein.

 

  2 LOAN AND TERMS OF PAYMENT

2.1 Promise to Pay. Borrower hereby unconditionally promises to pay Bank the
unpaid principal amount of all Advances hereunder with all interest, fees and
finance charges due thereon as and when due in accordance with this Agreement.

 

  2.1.1 Financing of Accounts.

(a) Availability. Subject to the terms of this Agreement, Borrower may request
that Bank finance specific Eligible Accounts. Bank may, in its sole discretion
in each instance finance such Eligible Accounts by extending credit to Borrower
in an amount equal to the result of the Advance Rate multiplied by the face
amount of the Eligible Account (the “Advance”). Bank may, in its sole
discretion, change the percentage of the Advance Rate for a particular Eligible
Account on a case by case basis. When Bank makes an Advance, the Eligible
Account becomes a “Financed Receivable.”

(b) Maximum Advances. The aggregate face amount of all Financed Receivables
outstanding at any time may not exceed the Facility Amount.

(c) Borrowing Procedure. Borrower will deliver an Invoice Transmittal for each
Eligible Account it offers. Bank may rely on information set forth in or
provided with the Invoice Transmittal.

(d) Confirmations. Bank may, at its option, conduct a check with the Credit
Insurer with respect to the Account Debtor for each Account requested by
Borrower for financing hereunder in order to confirm that such Account and
Account Debtor are covered by the Credit Insurance. Bank may also verify
directly with the respective Account Debtors the validity, amount and other
matters relating to the Accounts (including confirmations of Borrower’s
representations in Section 5.3) by means of mail, telephone or otherwise, either
in the name of Borrower or Bank from time to time in its sole discretion.

(e) Accounts Notification/Collection. Bank may notify any Person owing Borrower
money of Bank’s security interest in the funds and verify and/or collect the
amount of the Account in accordance with the terms of Sections 2.2.7 and 2.4.

 

1



--------------------------------------------------------------------------------

(f) Maturity. This Agreement shall terminate and all Obligations outstanding
hereunder shall be immediately due and payable on the Maturity Date.

(h) Bank’s Discretion. Notwithstanding anything to the contrary contained
herein, Bank is not obligated to finance any Eligible Accounts. Bank and
Borrower hereby acknowledge and agree that Bank’s agreement to finance Eligible
Accounts hereunder is discretionary in each instance. Accordingly, there shall
not be any recourse to Bank, nor liability of Bank, on account of any delay in
Bank’s making of, and/or any decline by Bank to make, any loan or advance
requested hereunder. In addition, this Agreement may be terminated by Borrower
or Bank at any time, provided, however, Bank must provide Borrower with 90 days
notice of the proposed termination if and only if no event of Default has
occurred and is continuing at the time the Bank notifies Borrower of its intent
to terminate the Agreement and the Maturity Date is more than 90 days after the
date of any such notice of intent to terminate. No notice shall be required for
this Agreement to terminate automatically on the Maturity Date.

2.2 Collections, Finance Charges, Remittances and Fees. The Obligations shall be
subject to the following fees and Finance Charges. Unpaid fees and Finance
Charges may, in Bank’s discretion, accrue interest and fees as described in
Section 9.2 hereof.

2.2.1 Collections. Collections will be credited to the Financed Receivable
Balance and the related Advance for such Financed Receivable, but if there is an
Event of Default, Bank may apply Collections to the Obligations in any order it
chooses. If Bank receives a payment for both a Financed Receivable and a
non-Financed Receivable, the funds will first be applied to the Financed
Receivable and, if there is no Event of Default then existing, the excess will
be remitted to Borrower, subject to Section 2.2.7.

2.2.2 Facility Fee. A fully earned, non-refundable facility fees of: (a) for the
first year of the term hereof, $150,000, is due upon execution of this
Agreement; and (b) for the second year of the term hereof, $112,500 due on the
first anniversary of the date of this Agreement. Notwithstanding the foregoing,
so long as no Event of Default has occurred and is continuing, if the Bank
terminates this Agreement: (i) on or before August 6, 2007, Bank shall retain as
a facility fee with respect to (a) above an amount equal to the product of:
(A) the difference of: (y) 360 minus (z) the actual number of days elapsed
between August 7, 2006 and the effective termination date multiplied by
(B) $416.67 (the “Adjusted First Fee”) and shall refund to the Borrower an
amount equal to $150,000 minus the Adjusted First Fee and Bank shall not charge
for the $112,500 fee set forth in (b) above, and (ii) on and after August 7,
2007, Bank shall retain all of the facility fee with respect to (a) above and
shall retain as a facility fee with respect to (b) above an amount equal to the
product of: (A) the difference of: (y) 360 minus (z) the actual number of days
elapsed between August 6, 2007 and the effective termination date multiplied by
(B) $312.50 (the “Adjusted Second Fee”) and shall refund to the Borrower an
amount equal to $112,500 minus the Adjusted Second Fee. If this Agreement is
terminated by Borrower on or before August 7, 2007 and no Event of Default has
occurred or is continuing at such time, Borrower shall not be required to pay
the $112,500 facility fee set forth in (b) above.

2.2.3 Finance Charges. All Collections received by Bank shall be deemed applied
by Bank on account of the Obligations on the day after the receipt of the
Collections. Borrower will pay a finance charge (the “Finance Charge”) on all
outstanding Advances with respect to Financed Receivables which is equal to the
Applicable Rate. The Finance Charge shall be computed on the basis of a 360-day
year for the actual number of days elapsed. The Finance Charge is payable when
the Advance made based on such Financed Receivable is payable in accordance with
Section 2.3 hereof.

2.2.4 Administrative Fee. Borrower shall pay to Bank an Administrative Fee equal
to 0.25% of the amount of Advances with respect to each Financed Receivable
first financed during that Reconciliation Period (the “Administrative Fee”). The
Administrative Fee is payable when the Advance made based on such Financed
Receivable is payable in accordance with Section 2.3 hereof. After an Event of
Default, the Administrative Fee will increase an additional 0.50% effective
immediately upon such Event of Default.

2.2.5 Accounting. After each Reconciliation Period, Bank will provide an
accounting of the transactions for that Reconciliation Period, including the
amount of all Financed Receivables, all Collections, Adjustments, Finance
Charges, Administrative Fee and the Facility Fee. If Borrower does not object to
the

 

2



--------------------------------------------------------------------------------

accounting in writing within thirty (30) days it shall be considered accurate.
All Finance Charges and other interest and fees are calculated on the basis of a
360 day year and actual days elapsed.

2.2.6 Deductions. Bank may deduct fees, Finance Charges, Advances which become
due pursuant to Section 2.3, and other amounts due pursuant to this Agreement
from any Advances made or Collections received by Bank.

2.2.7 Lockbox; Account Collection Services. Prior to the time any Advance
hereunder is made, Borrower shall direct each Account Debtor (an “FR Account
Debtor”) with respect to any Financed Receivable (and each depository
institution where proceeds of such Accounts are on deposit) to remit payments
with respect to the Accounts of such FR Account Debtor to a lockbox account
established with Bank or to wire transfer payments to a cash collateral account
that Bank controls (collectively, the “Lockbox”). It will be considered an
immediate Event of Default if the Lockbox is not set-up and operational within
forty-five (45) days from the date of this Agreement. Until such Lockbox is
established, the proceeds of the Accounts shall be paid by the FR Account
Debtors to an address consented to by Bank. Upon receipt by Borrower of such
proceeds, the Borrower shall immediately transfer and deliver same to Bank,
along with a detailed cash receipts journal. Provided no Event of Default exists
or an event that with notice or lapse of time will be an Event of Default,
within one (1) Business Day of receipt of such amounts by Bank, Bank will turn
over to Borrower the proceeds of Accounts other than: (i) Collections with
respect to Financed Receivables and (ii) with respect to Collections in excess
of the amounts for which Bank has made an Advance to Borrower, an amount of such
Collections equal to any amounts then due to Bank, such as the Finance Charge,
the Facility Fee, payments due to Bank, other fees and expenses, payments due
under the ARPA, the LC Discounting Agreement or otherwise; provided, however,
Bank may hold such excess amount with respect to Financed Receivables as a
reserve until the end of the applicable Reconciliation Period if Bank, in its
discretion, determines that other Financed Receivable(s) may no longer qualify
as an Eligible Account at any time prior to the end of the subject
Reconciliation Period. This Section does not impose any affirmative duty on Bank
to perform any act other than as specifically set forth herein. All Accounts and
the proceeds thereof are Collateral and if an Event of Default occurs, Bank may
apply the proceeds of such Accounts to the Obligations.

 

  2.3 Repayment of Obligations; Adjustments.

2.3.1 Repayment. Borrower will repay each Advance on the earliest of: (a) the
date on which payment is received of the Financed Receivable with respect to
which the Advance was made, (b) 3 Business Days after the date on which the
Financed Receivable is no longer an Eligible Account, (c) the date on which any
Adjustment which is not covered by the Credit Insurance is asserted to the
Financed Receivable (but only to the extent of the Adjustment if the Financed
Receivable remains otherwise an Eligible Account), (d) the date which is 91 days
after the date of funding of the Advance, (e) the date on which there is a
breach of any warranty or representation set forth in Section 5.3 (other than
the representation and warranty set forth in Sections 5.(a) and (d)), or (f) the
Maturity Date (including any early termination). Each payment will also include
all accrued Finance Charges and Administrative Fees with respect to such Advance
and all other amounts then due and payable hereunder.

2.3.2 Repayment on Event of Default. When there is an Event of Default, Borrower
will, if Bank demands (or, upon the occurrence of an Event of Default under
Section 8.5, immediately without notice or demand from Bank) repay all of the
Advances. The demand may, at Bank’s option, include the Advance for each
Financed Receivable then outstanding and all accrued Finance Charges,
Administrative Fee, attorneys and professional fees, court costs and expenses,
and any other Obligations.

2.3.3 Debit of Accounts. Bank may debit any of Borrower’s deposit accounts for
payments or any amounts Borrower owes Bank hereunder. Bank shall promptly notify
Borrower when it debits Borrower’s accounts. These debits shall not constitute a
set-off.

2.3.4 Adjustments. If at any time during the term of this Agreement any Account
Debtor asserts an Adjustment or if Borrower issues a credit memorandum or if any
of the representations, warranties or covenants set forth in Section 5.3 are not
longer true in all material respects, Borrower will promptly advise Bank.

 

3



--------------------------------------------------------------------------------

2.4 Power of Attorney. Borrower irrevocably appoints Bank and its successors and
assigns as attorney-in-fact and authorizes Bank, regardless of whether there has
been an Event of Default (unless otherwise noted in the applicable subsection),
to: (i) upon the occurrence and during the continuance of an Event of Default,
sell, assign, transfer, pledge, compromise, or discharge all or any part of the
Financed Receivables; (ii) upon the occurrence and during the continuance of an
Event of Default, demand, collect, sue, and give releases to any Account Debtor
for monies due and compromise, prosecute, or defend any action, claim, case or
proceeding about the Financed Receivables, including filing a claim or voting a
claim in any bankruptcy case in Bank’s or Borrower’s name, as Bank chooses;
(iii) prepare, file and sign Borrower’s name on any notice, claim, assignment,
demand, draft, or notice of or satisfaction of lien or mechanics’ lien or
similar document; (iv) notify all Account Debtors at any time with respect to a
Financed Receivable and upon the occurrence and during the continuance of an
Event of Default with respect to all Accounts other than Financed Receivables,
to pay Bank directly; (v) receive, open, and dispose of mail addressed to
Borrower; (vi) endorse Borrower’s name on checks or other instruments (to the
extent necessary to pay amounts owed pursuant to this Agreement); (vii) execute
on Borrower’s behalf any instruments, documents, financing statements to perfect
Bank’s interests in the Financed Receivables and Collateral and do all acts and
things necessary or expedient, as determined solely and exclusively by Bank, to
protect, preserve, and otherwise enforce Bank’s rights and remedies under this
Agreement, as directed by Bank, and (viii) notify and demand that Credit Insurer
pay directly to Bank with respect to any Financed Receivable where such payment
would be due in accordance with the terms of the Credit Insurance.

 

  3 CONDITIONS OF LOANS

3.1 Conditions Precedent to Initial Advance. Bank’s agreement to make the
initial Advance is subject to the condition precedent that Bank shall have
received, in form and substance satisfactory to Bank, such documents, and
completion of such other matters, as Bank may reasonably deem necessary or
appropriate, including, without limitation, subject to the condition precedent
that Bank shall have received, in form and substance satisfactory to Bank, the
following:

(a) a certificate of the Secretary of Borrower with respect to articles, bylaws,
incumbency and resolutions authorizing the execution and delivery of this
Agreement;

(b) a certified copy of the policy of Credit Insurance;

(c) a loss payable endorsement in favor of Bank with respect to the Credit
Insurance;

(d) an assignment of proceeds in favor of Bank with respect to the Credit
Insurance;

(e) insurance certificates;

(f) payment of the fees and Bank Expenses then due and payable;

(g) Certificate of Good Standing/Legal Existence; and

(h) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

3.2 Conditions Precedent to all Advances. Bank’s agreement to make each Advance,
including the initial Advance, is subject to the following:

(a) receipt of the Invoice Transmittal;

(b) receipt of copies of all shipping documents, purchase orders and invoices
relating to each Account;

(c) receipt of a duly executed Compliance Certificate;

 

4



--------------------------------------------------------------------------------

(d) Bank shall have (at its option) conducted the confirmations and
verifications as described in Section 2.1.1 (d); and

(e) each of the representations and warranties in Section 5 shall be true on the
date of the Invoice Transmittal and on the effective date of each Advance and no
Event of Default shall have occurred and be continuing, or result from the
Advance. Each Advance is Borrower’s representation and warranty on that date
that the representations and warranties in Section 5 remain true.

 

  4 CREATION OF SECURITY INTEREST

4.1 Grant of Security Interest. Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations and the performance of
each of Borrower’s duties under the Loan Documents, a continuing security
interest in, and pledges and assigns to Bank, the Collateral, wherever located,
whether now owned or hereafter acquired or arising, and all proceeds and
products thereof. Borrower warrants and represents that the security interest
granted herein shall be a first priority security interest in the Collateral,
subject only to Permitted Liens.

If the Agreement is terminated, Bank’s lien and security interest in the
Collateral shall continue until Borrower fully satisfies its Obligations. If
Borrower shall at any time, acquire a commercial tort claim, Borrower shall
promptly notify Bank in a writing signed by Borrower of the brief details
thereof and grant to Bank in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance satisfactory to Bank.

4.2 Authorization to File Financing Statements. Borrower hereby authorizes Bank
to file financing statements, without notice to Borrower, with all appropriate
jurisdictions in order to perfect or protect Bank’s interest or rights
hereunder, which financing statements may indicate the Collateral as “all assets
of the Debtor” or words of similar effect, or as being of an equal or lesser
scope, or with greater detail, all in Bank’s discretion.

 

  5 REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:

5.1 Due Organization and Authorization. Borrower and each Subsidiary is duly
existing and in good standing in its state of formation and qualified and
licensed to do business in, and in good standing in, any state in which the
conduct of its business or its ownership of property requires that it be
qualified except where the failure to do so could not reasonably be expected to
cause a Material Adverse Change. Borrower represents and warrants to Bank that:
(a) Borrower’s exact legal name is that indicated on the on the signature page
hereof; and (b) Borrower is an organization of the type, and is organized in the
jurisdiction, set forth on the signature page hereof; and (c) on the signature
page hereof accurately sets forth Borrower’s organizational identification
number or accurately states that Borrower has none.

The execution, delivery and performance of the Loan Documents have been duly
authorized, and do not conflict with Borrower’s organizational documents, nor
constitute an event of default under any material agreement by which Borrower is
bound. Borrower is not in default under any agreement to which or by which it is
bound in which the default could reasonably be expected to cause a Material
Adverse Change.

5.2 Collateral. Borrower has good title to the Collateral, free of Liens except
Permitted Liens.

5.3 Financed Receivables. Borrower represents and warrants for each Financed
Receivable:

(a) Each Financed Receivable is an Eligible Account;

 

5



--------------------------------------------------------------------------------

(b) Borrower is the owner with legal right to sell, transfer, assign and
encumber such Financed Receivable;

(c) The correct amount is on the Invoice Transmittal and is payable in U.S.
dollars;

(d) There are no defenses, offsets, counterclaims or agreements for which the
Account Debtor may claim any deduction or discount which are not covered by the
Credit Insurance;

(e) Bank has the right to endorse and/ or require Borrower to endorse all
payments received on Financed Receivables and all proceeds of Collateral; and

(f) No representation, warranty or other statement of Borrower in any
certificate or written statement given to Bank contains any untrue statement of
a material fact or omits to state a material fact necessary to make the
statement contained in the certificates or statement not misleading.

5.4 Litigation. There are no actions or proceedings pending or, to the knowledge
of Borrower’s Responsible Officers or legal counsel, threatened by or against
Borrower or any Subsidiary in which an adverse decision could reasonably be
expected to cause a Material Adverse Change.

5.5 No Material Deviation in Financial Statements. All consolidated financial
statements for Borrower and any Subsidiary delivered to Bank fairly present in
all material respects Borrower’s consolidated financial condition and Borrower’s
consolidated results of operations. There has not been any material
deterioration in Borrower’s consolidated financial condition since the date of
the most recent financial statements submitted to Bank.

5.6 Solvency. Borrower is able to pay its debts (including trade debts) as they
mature.

5.7 Regulatory Compliance. Borrower is not an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act.
Borrower is not engaged as one of its important activities in extending credit
for margin stock (under Regulations X, T and U of the Federal Reserve Board of
Governors). Borrower has complied in all material respects with the Federal Fair
Labor Standards Act. Borrower has not violated any laws, ordinances or rules,
the violation of which could reasonably be expected to cause a Material Adverse
Change. None of Borrower’s or any Subsidiary’s properties or assets has been
used by Borrower or any Subsidiary or, to the best of Borrower’s knowledge, by
previous Persons, in disposing, producing, storing, treating, or transporting
any hazardous substance other than legally. Borrower and each Subsidiary has
timely filed all required tax returns and paid, or made adequate provision to
pay, all material taxes, except those being contested in good faith with
adequate reserves under GAAP. Borrower and each Subsidiary has obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all government authorities that are necessary to
continue its business as currently conducted except where the failure to obtain
or make such consents, declarations, notices or filings would not reasonably be
expected to cause a Material Adverse Change.

5.8 Subsidiaries. Borrower does not own any stock, partnership interest or other
equity securities except for Permitted Investments.

5.9 Full Disclosure. No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Bank contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained in the certificates or statements not
misleading.

 

6



--------------------------------------------------------------------------------

  6 AFFIRMATIVE COVENANTS

Borrower shall do all of the following:

6.1 Government Compliance. Borrower shall maintain its and all Subsidiaries’
legal existence and good standing in its jurisdiction of formation and maintain
qualification in each jurisdiction in which the failure to so qualify would
reasonably be expected to have a material adverse effect on Borrower’s business
or operations. Borrower shall comply, and have each Subsidiary comply, with all
laws, ordinances and regulations to which it is subject, noncompliance with
which could have a material adverse effect on Borrower’s business or operations
or would reasonably be expected to cause a Material Adverse Change.

6.2 Financial Statements, Reports, Certificates.

(a) Borrower shall deliver to Bank: (i) as soon as available, but no later than
30 days after the last day of each month, a company prepared consolidated
balance sheet and income statement covering Borrower’s consolidated operations
during the period certified by a Responsible Officer and in a form acceptable to
Bank; (ii) within five (5) days of filing, copies of all statements, reports and
notices made available to Borrower’s security holders or to any holders of
Subordinated Debt and all reports on Form 10-K, 10-Q and 8-K filed with the
Securities and Exchange Commission (except to the extent such disclosure would
violate securities and other laws); (iii) prompt delivery of conformed copies of
all correspondence between Borrower and Credit Insurer, (iv) a prompt report of
any legal actions pending or threatened against Borrower or any Subsidiary that
could result in damages or costs to Borrower or any Subsidiary of Five Hundred
Thousand Dollars ($500,000.00) or more; and (v) budgets, sales projections,
operating plans or other financial information reasonably requested by Bank,
including within 60 days of fiscal year end such budgets, projects and plans as
to the next 12 months.

(b) Within 30 days after the last day of each month and with each request for an
Advance, Borrower shall deliver to Bank with the monthly financial statements a
Compliance Certificate signed by a Responsible Officer in the form of Exhibit B.

(c) Borrower will allow Bank to audit Borrower’s Collateral, including, but not
limited to, Borrower’s Accounts and accounts receivable, at Borrower’s expense,
upon reasonable notice to Borrower; provided, however, prior to the occurrence
of an Event of Default, Borrower shall be obligated to pay for not more than one
(1) audit per year. After the occurrence of an Event of Default, Bank may audit
Borrower’s Collateral, including, but not limited to, Borrower’s Accounts and
accounts receivable at Borrower’s expense and at Bank’s sole and exclusive
discretion and without notification and authorization from Borrower.

(d) Upon Bank’s request, in addition to the requirement to file a claim under
the Credit Insurance under Section 6.7 hereof, provide a written report
respecting any Financed Receivable, if payment of any Financed Receivable does
not occur by its due date and include the reasons for the delay.

(e) Provide Bank with, as soon as available, but no later than 30 days following
each Reconciliation Period, an aged listing of accounts receivable and accounts
payable by invoice date, in form acceptable to Bank together with conformed
copies of the monthly shipment and export credit insurance premium payment
reports and evidence of payment.

6.3 Taxes. Borrower shall make, and cause each Subsidiary to make, timely
payment of all material federal, state, and local taxes or assessments (other
than taxes and assessments which Borrower is contesting in good faith, with
adequate reserves maintained in accordance with GAAP) and will deliver to Bank,
on demand, appropriate certificates attesting to such payments.

6.4 Insurance. Borrower shall keep its business and the Collateral insured for
risks and in amounts, and as Bank may reasonably request. Borrower shall
maintain the Credit Insurance in full force and effect. Insurance policies shall
be in a form, with companies, and in amounts that are satisfactory to Bank. All
property policies shall have a lender’s loss payable endorsement showing Bank as
an additional loss payee and all liability policies shall show Bank as an
additional insured and all policies shall provide that the insurer must give
Bank at least twenty (20) days notice before canceling its policy. At Bank’s
request, Borrower shall deliver certified copies of policies and evidence of all
premium payments. Proceeds payable under any policy shall, at Bank’s option, be
payable to Bank on account of the Obligations and the Credit Insurance shall be
so payable. If Borrower fails to obtain insurance as required under this Section
or to pay any amount or furnish any required proof of payment to

 

7



--------------------------------------------------------------------------------

third persons and Bank, Bank may make all or part of such payment or obtain such
insurance policies required in this Section and take any action under the
policies Bank deems prudent.

6.5 Accounts.

(a) Borrower, and all Borrower’s Subsidiaries, shall maintain Borrower’s, and
such Subsidiaries, primary depository and operating accounts with Bank, which
accounts shall represent at least 85% of the dollar value of Borrower’s and such
Subsidiaries accounts at all financial institutions in the United States.

6.6 Financial Covenants. Borrower shall maintain as of the last day of each
fiscal quarter:

(a) Tangible Net Worth of at least $4,500,000.

(b) Revenue of at least 70% of Plan Forecasted Revenue.

6.7 Claims on Credit Insurance. Upon the failure of any Account Debtor under a
Financed Receivable to make timely payment in full thereon, Borrower shall
promptly make a claim for payment with respect thereto under the Credit
Insurance and deliver to Bank copies of such claim and take all such action
reasonably requested by Bank with respect to such claim.

6.8 Further Assurances. Borrower shall execute any further instruments and take
further action as Bank reasonably requests to perfect or continue Bank’s
security interest in the Collateral or to effect the purposes of this Agreement.

 

  7 NEGATIVE COVENANTS

Borrower shall not do any of the following without Bank’s prior written consent.

7.1 Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively a “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (i) of inventory
in the ordinary course of business; (ii) of non-exclusive licenses and similar
arrangements for the use of the property of Borrower or its Subsidiaries in the
ordinary course of business; or (iii) of worn-out or obsolete equipment.

7.2 Changes in Business, Ownership, Management or Business Locations. Engage in
or permit any of its Subsidiaries to engage in any business other than the
businesses currently engaged in by Borrower or reasonably related thereto, or
have a material change in its ownership (other than by the sale of Borrower’s
equity securities in a public offering or to venture capital investors so long
as Borrower identifies to Bank the venture capital investors prior to the
closing of the investment), or if any Key Person ceases to hold such offices
with Borrower and replacement(s) satisfactory to Bank are not made within 90
days after such Key Person(s) departure from Borrower. Borrower shall not,
without at least thirty (30) days prior written notice to Bank: (i) relocate its
chief executive office, or (ii) change its jurisdiction of organization, or
(iii) change its organizational structure or type, or (iv) change its legal
name, or (v) change any organizational number (if any) assigned by its
jurisdiction of organization.

7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person except where (a) no Event of Default
has occurred and is continuing or would exist after giving effect to the
transactions; (b) Borrower is the surviving legal entity, and (c) Borrower has
provided Bank with: (i) written confirmation, supported by reasonably detailed
calculations, that on a pro forma basis, created by adding the historical
combined financial statements of Borrower to the historical consolidated
financial statements of the Person to be acquired pursuant to the proposed
acquisition, Borrower would have been in compliance with the financial covenants
in Section 6.6 for the 12 months ending as of the fiscal quarter ended
immediately prior to the proposed date of consummation of such proposed
acquisition, together with copies of all such historical financial statements of
the Person or assets being acquired; (ii) projections for the Person being

 

8



--------------------------------------------------------------------------------

acquired and updated pro forma projections for Borrower evidencing compliance on
a pro forma basis with the financial covenants for the 12 months following the
date of such acquisition (on a month by month basis), in each case in form and
content reasonably acceptable to Bank. A Subsidiary may merge or consolidate
into another Subsidiary or into Borrower.

7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.

7.5 Encumbrance. Create, incur, or allow any Lien on any of its property,
including the intellectual property, or assign or convey any right to receive
income, including the sale of any Accounts, or permit any of its Subsidiaries to
do so, except for Permitted Liens, or permit any Collateral not to be subject to
the first priority security interest granted herein. The Collateral may also be
subject to Permitted Liens.

7.6 Distributions; Investments. (i) Directly or indirectly acquire or own any
Person, or make any Investment in any Person, other than Permitted Investments,
or permit any of its Subsidiaries to do so; or (ii) pay any dividends or make
any distribution or payment or redeem, retire or purchase any capital stock.

7.7 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower, except for
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.

7.8 Subordinated Debt. Make or permit any payment on any Subordinated Debt,
except under the terms of the Subordinated Debt, or amend any provision in any
document relating to the Subordinated Debt, without Bank’s prior written
consent.

7.9 Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940 or undertake as
one of its important activities extending credit to purchase or carry margin
stock, or use the proceeds of any Advance for that purpose; fail to meet the
minimum funding requirements of ERISA, permit a Reportable Event or Prohibited
Transaction, as defined in ERISA, to occur; fail to comply with the Federal Fair
Labor Standards Act or violate any other law or regulation, if the violation
could reasonably be expected to have a material adverse effect on Borrower’s
business or operations or would reasonably be expected to cause a Material
Adverse Change, or permit any of its Subsidiaries to do so.

 

  8 EVENTS OF DEFAULT

Any one of the following is an Event of Default:

8.1 Payment Default. Borrower fails to pay any of the Obligations when due;

8.2 Covenant Default. Borrower fails or neglects to perform any obligation in
Section 6 or violates any covenant in Section 7 or fails or neglects to perform,
keep, or observe any other material term, provision, condition, covenant or
agreement contained in this Agreement, any Loan Document, or in any present or
future agreement between Borrower and Bank including the ARPA and the same is
not cured within the applicable cure or grace period;

8.3 Material Adverse Change. A Material Adverse Change occurs;

8.4 Attachment. (i) Any material portion of Borrower’s assets is attached,
seized, levied on, or comes into possession of a trustee or receiver and the
attachment, seizure or levy is not removed in ten (10) days; (ii) the service of
process upon Borrower seeking to attach, by trustee or similar process, any
funds of Borrower on deposit with Bank, or any entity under the control of Bank
(including a subsidiary); (iii) Borrower is enjoined, restrained, or prevented
by court order from conducting any part of its business; (iv) a judgment or
other claim in excess of $250,000 becomes a Lien on any portion of Borrower’s
assets (except for Permitted Liens); or (v) a notice

 

9



--------------------------------------------------------------------------------

of lien, levy, or assessment is filed against any of Borrower’s assets by any
government agency and not paid or released within ten (10) days after Borrower
receives notice. These are not Events of Default if stayed or if a bond is
posted pending contest by Borrower (but no Advances shall be made during the
cure period);

8.5 Insolvency. (i) Borrower is unable to pay its debts (including trade debts)
as they become due or otherwise becomes insolvent; (ii) Borrower begins an
Insolvency Proceeding; or (iii) an Insolvency Proceeding is begun against
Borrower and not dismissed or stayed within thirty (30) days (but no Advances
shall be made before any Insolvency Proceeding is dismissed);

8.6 Other Agreements. If there is a default in any agreement to which Borrower
is a party with a third party or parties resulting in a right by such third
party or parties, whether or not exercised, to accelerate the maturity of any
Indebtedness in an amount in excess of One Hundred Thousand Dollars ($100,000)
or that could result in a Material Adverse Change;

8.7 Judgments. If a judgment or judgments for the payment of money in an amount,
individually or in the aggregate, of at least One Hundred Thousand Dollars
($100,000) shall be rendered against Borrower and shall remain unsatisfied and
unstayed for a period of ten (10) days (provided that no Advances will be made
prior to the satisfaction or stay of such judgment). This is not an Event of
Default if stayed or if a bond is posted pending contest by Borrower (but no
Advances shall be made during the cure period);

8.8 Misrepresentations. If Borrower or any Person acting for Borrower makes any
material misrepresentation or material misstatement now or later in any warranty
or representation in this Agreement or in any writing delivered to Bank or to
induce Bank to enter this Agreement or any Loan Document;

8.9 Subordinated Debt. A default or breach occurs under any agreement between
Borrower and any creditor of Borrower that signed a subordination agreement with
Bank, or any creditor that has signed a subordination agreement with Bank
breaches any terms of the subordination agreement.

8.10 Credit Insurance. The Credit Insurance shall not be in full force and
effect for any reason.

 

  9 BANK’S RIGHTS AND REMEDIES

9.1 Rights and Remedies. When an Event of Default occurs and continues Bank may,
without notice or demand, do any or all of the following:

(a) Declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);

(b) Stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;

(c) Settle or adjust disputes and claims directly with Account Debtors for
amounts, on terms and in any order that Bank considers advisable and notify any
Person owing Borrower money of Bank’s security interest in such funds and verify
the amount of such account. Borrower shall collect all payments in trust for
Bank and, if requested by Bank, immediately deliver the payments to Bank in the
form received from the Account Debtor, with proper endorsements for deposit;

(d) Make any payments and do any acts it considers necessary or reasonable to
protect its security interest in the Collateral. Borrower shall assemble the
Collateral if Bank requests and make it available as Bank designates. Bank may
enter premises where the Collateral is located, take and maintain possession of
any part of the Collateral, and pay, purchase, contest, or compromise any Lien
which appears to be prior or superior to its security interest and pay all
expenses incurred. Borrower grants Bank a license to enter and occupy any of its
premises, without charge, to exercise any of Bank’s rights or remedies;

 

10



--------------------------------------------------------------------------------

(e) Apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) any amount held by Bank owing to or for the credit or the account of
Borrower;

(f) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section, Borrower’s
rights under all licenses and all franchise agreements inure to Bank’s benefit;

(g) Place a “hold” on any account maintained with Bank and/or deliver a notice
of exclusive control, any entitlement order, or other directions or instructions
pursuant to any control agreement or similar agreements providing control of any
Collateral; and

(h) Exercise all rights and remedies and dispose of the Collateral according to
the Code.

9.2 Bank Expenses; Unpaid Fees. Any amounts paid by Bank as provided herein
shall constitute Bank Expenses and are immediately due and payable, and shall
bear interest at the Default Rate and be secured by the Collateral. No payments
by Bank shall be deemed an agreement to make similar payments in the future or
Bank’s waiver of any Event of Default. In addition, any amounts advanced
hereunder which are not based on Financed Receivables (including, without
limitation, unpaid fees and Finance Charges as described in Section 2.2) shall
accrue interest at the Default Rate and be secured by the Collateral.

9.3 Bank’s Liability for Collateral. So long as Bank complies with reasonable
banking practices regarding the safekeeping of collateral, Bank shall not be
liable or responsible for: (a) the safekeeping of the Collateral; (b) any loss
or damage to the Collateral; (c) any diminution in the value of the Collateral;
or (d) any act or default of any carrier, warehouseman, bailee, or other Person.
Borrower bears all risk of loss, damage or destruction of the Collateral.

9.4 Remedies Cumulative. Bank’s rights and remedies under this Agreement, the
Loan Documents, and all other agreements are cumulative. Bank has all rights and
remedies provided under the Code, by law, or in equity. Bank’s exercise of one
right or remedy is not an election, and Bank’s waiver of any Event of Default is
not a continuing waiver. Bank’s delay is not a waiver, election, or
acquiescence. No waiver hereunder shall be effective unless signed by Bank and
then is only effective for the specific instance and purpose for which it was
given.

9.5 Demand Waiver. Borrower waives demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.

9.6 Default Rate. After the occurrence of an Event of Default, all Obligations
shall accrue interest at the Applicable Rate plus five percent (5.0%) per annum
(the “Default Rate”).

 

  10 Notices. All notices shall be given to Borrower and Bank at the addresses
or faxes set forth on the first page of this Agreement and shall be deemed to
have been delivered and received: (a) if mailed, three (3) calendar days after
deposited in the United States mail, first class, postage pre-paid, (b) one
(1) calendar day after deposit with an overnight mail or messenger service; or
(c) on the same date of confirmed transmission if sent by hand delivery,
telecopy, telefax or telex.

 

  11 CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in California and Borrower accepts jurisdiction of
the courts and venue in Santa Clara County, California. NOTWITHSTANDING THE
FOREGOING,

 

11



--------------------------------------------------------------------------------

BANK SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST BORROWER OR
ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH BANK DEEMS NECESSARY
OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE
BANK’S RIGHTS AGAINST BORROWER OR ITS PROPERTY.

BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL. WITHOUT
INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR RESPECTIVE
RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial by jury is
not enforceable, the parties hereto agree that any and all disputes or
controversies of any nature between them arising at any time shall be decided by
a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County Superior Court)
appointed in accordance with California Code of Civil Procedure Section 638 (or
pursuant to comparable provisions of federal law if the dispute falls within the
exclusive jurisdiction of the federal courts), sitting without a jury, in Santa
Clara County, California; and the parties hereby submit to the jurisdiction of
such court. The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of California Code of Civil Procedure §§ 638
through 645.1, inclusive. The private judge shall have the power, among others,
to grant provisional relief, including without limitation, entering temporary
restraining orders, issuing preliminary and permanent injunctions and appointing
receivers. All such proceedings shall be closed to the public and confidential
and all records relating thereto shall be permanently sealed. If during the
course of any dispute, a party desires to seek provisional relief, but a judge
has not been appointed at that point pursuant to the judicial reference
procedures, then such party may apply to the Santa Clara County Superior Court
for such relief.

 

  12 GENERAL PROVISIONS

12.1 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or Obligations under it without Bank’s prior written
consent which may be granted or withheld in Bank’s discretion. Bank has the
right, without the consent of or notice to Borrower, to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights and benefits under this Agreement, the Loan Documents
or any related agreement.

12.2 Indemnification. Borrower hereby indemnifies, defends and holds Bank and
its officers, employees, directors and agents harmless against: (a) all
obligations, demands, claims, and liabilities asserted by any other party in
connection with the transactions contemplated by the Loan Documents; and (b) all
losses or Bank Expenses incurred, or paid by Bank from, following, or
consequential to transactions between Bank and Borrower (including reasonable
attorneys’ fees and expenses), except for losses caused by Bank’s or such
indemnitees’ gross negligence or willful misconduct.

12.3 Right of Set-Off. Borrower hereby grants to Bank, a lien, security interest
and right of setoff as security for all Obligations to Bank, whether now
existing or hereafter arising upon and against all deposits, credits, collateral
and property, now or hereafter in the possession, custody, safekeeping or
control of Bank or any entity under the control of Bank (including a Bank
subsidiary) or in transit to any of them. At any time after the occurrence and
during the continuance of an Event of Default, without demand or notice, Bank
may set off the same or any part thereof and apply the same to any liability or
obligation of Borrower even though unmatured and regardless of the adequacy of
any other collateral securing the Obligations.

12.4 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.

12.5 Severability of Provision. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

 

12



--------------------------------------------------------------------------------

12.6 Amendments in Writing; Integration. All amendments to this Agreement must
be in writing signed by both Bank and Borrower. This Agreement and the Loan
Documents represent the entire agreement about this subject matter, and
supersede prior negotiations or agreements. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Agreement and the Loan Documents merge
into this Agreement and the Loan Documents.

12.7 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, are an original, and all taken together, constitute one
Agreement.

12.8 Survival. All covenants, representations and warranties made in this
Agreement continue in full force while any Obligations remain outstanding. The
obligation of Borrower in Section 12.2 to indemnify Bank shall survive until the
statute of limitations with respect to such claim or cause of action shall have
run.

12.9 Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (i) to Bank’s
subsidiaries or affiliates in connection with their business with Borrower;
(ii) to prospective transferees or purchasers of any interest in the Advances
(provided, however, Bank shall use commercially reasonable efforts in obtaining
such prospective transferee’s or purchaser’s agreement to the terms of this
provision); (iii) as required by law, regulation, subpoena, or other order,
(iv) as required in connection with Bank’s examination or audit; and (v) as Bank
considers appropriate in exercising remedies under this Agreement. Confidential
information does not include information that either: (a) is in the public
domain or in Bank’s possession when disclosed to Bank, or becomes part of the
public domain after disclosure to Bank; or (b) is disclosed to Bank by a third
party, if Bank does not know that the third party is prohibited from disclosing
the information.

12.10 Attorneys’ Fees, Costs and Expenses. In any action or proceeding between
Borrower and Bank arising out of the Loan Documents, the prevailing party will
be entitled to recover its reasonable attorneys’ fees and other reasonable costs
and expenses incurred, in addition to any other relief to which it may be
entitled.

 

  13 DEFINITIONS

13.1 Definitions. In this Agreement:

“Accounts” are all existing and later arising accounts, contract rights, and
other obligations owed Borrower in connection with its sale or lease of goods
(including licensing software and other technology) or provision of services,
all credit insurance, guaranties, other security and all merchandise returned or
reclaimed by Borrower and Borrower’s Books relating to any of the foregoing.

“Account Debtor” is as defined in the Code and shall include, without
limitation, any person liable on any Financed Receivable, such as, a guarantor
of the Financed Receivable and any issuer of a letter of credit or banker’s
acceptance.

“Adjustments” are all discounts, allowances, returns, disputes, counterclaims,
offsets, defenses, rights of recoupment, rights of return, warranty claims, or
short payments, asserted by or on behalf of any Account Debtor for any Financed
Receivable.

“Administrative Fee” shall have the meaning as set forth in Section 2.2.4
hereof.

“Advance” is defined in Section 2.1.1.

“Advance Rate” 70%, net of any offsets related to each specific Account Debtor,
or such other percentage as Bank establishes under Section 2.1.1.

 

13



--------------------------------------------------------------------------------

“Affiliate” is a Person that owns or controls directly or indirectly the Person,
any Person that controls or is controlled by or is under common control with the
Person, and each of that Person’s senior executive officers, directors, partners
and, for any Person that is a limited liability company, that Person’s managers
and members.

“Applicable Rate” is a per annum rate equal to the Prime Rate plus 2.5
percentage points.

“ARPA” is the Second Amended and Restated Accounts Receivable Purchase Agreement
between Borrower and Bank.

“Bank Expenses” are all audit fees and expenses and reasonable costs or expenses
(including reasonable attorneys’ fees and expenses) for preparing, negotiating,
administering, defending and enforcing the Loan Documents (including appeals or
Insolvency Proceedings).

“Borrower’s Books” are all Borrower’s books and records including ledgers,
records regarding Borrower’s assets or liabilities, the Collateral, business
operations or financial condition and all computer programs or discs or any
equipment containing the information.

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.

“Closing Date” is the date of this Agreement.

“Code” is the Uniform Commercial Code as adopted in California, as amended and
as may be amended and in effect from time to time.

“Collateral” is any and all properties, rights and assets of Borrower granted by
Borrower to Bank or arising under the Code, now, or in the future, in which
Borrower obtains an interest, or the power to transfer rights, as described on
Exhibit A.

“Collections” are all funds received by Bank from or on behalf of an Account
Debtor for Financed Receivables.

“Compliance Certificate” is attached as Exhibit B.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (i) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (ii) any
obligations for undrawn letters of credit for the account of that Person; and
(iii) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
the guarantee or other support arrangement.

“Credit Insurance” is the Credit Insurance Policy Number GMB-120090, issued by
Credit Insurer, or such other policy of credit insurance as is acceptable to
Bank.

“Credit Insurer” is Great American Insurance/FCIA or such other insurer as is
acceptable to Bank.

“Default Rate” is defined in Section 9.6.

“Eligible Accounts” are billed Accounts in the ordinary course of Borrower’s
business that meet all Borrower’s representations and warranties in Section 5.3,
have been, at the option of Bank, confirmed in accordance

 

14



--------------------------------------------------------------------------------

with Section 2.1.1(d), and are due and owing from Account Debtors and are
covered by the Credit Insurance, and each Account Debtor thereunder and the
Account are duly approved by the Credit Insurer and within the Special Buyer
Credit Limit applicable under the Credit Insurance and within the Bank’s credit
limit for such Account Debtor.

“ERISA” is the Employment Retirement Income Security Act of 1974, and its
regulations.

“Events of Default” are set forth in Article 8.

“Facility Amount” is $5,000,000; provided that, from and after January 1, 2007,
Bank will consider increasing the Facility Amount to $10,000,000 if the Credit
Insurance total policy limit has been increased to $10,000,000, provided,
however that such increase shall be subject to approval by Bank’s credit
committee.

“Facility Fee” is defined in Section 2.2.2.

“Finance Charges” is defined in Section 2.2.3.

“Financed Receivables” are all those Eligible Accounts, including their
proceeds, which Bank finances and makes an Advance, as set forth in
Section 2.1.1. A Financed Receivable stops being a Financed Receivable (but
remains Collateral) when the Advance made for the Financed Receivable has been
fully paid.

“Financed Receivable Balance” is the total outstanding gross face amount, at any
time, of any Financed Receivable.

“GAAP” is generally accepted accounting principles.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations and
(d) Contingent Obligations.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Investment” is any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

“Invoice Transmittal” shows Eligible Accounts which Bank may finance and, for
each such Account, includes the Account Debtor’s, name, address, invoice amount,
invoice date and invoice number.

“Key Person” means any of the following officers of Borrower: (i) Chief
Executive Officer, (ii) Chief Operating Officer, and (iii) Senior Vice President
of Finance.

“LC Discounting Agreement” is the Letter of Credit Discounting Agreement between
Borrower and Bank, as may be amended, renewed or refinanced from time to time.

“Lien” is a mortgage, lien, deed of trust, charge, pledge, security interest or
other encumbrance.

“Loan Documents” are, collectively, this Agreement, the ARPA, the LC Discounting
Agreement, any note, or notes or guaranties executed by Borrower, and any other
present or future agreement between Borrower and/or for the benefit of Bank in
connection with this Agreement, all as amended, extended or restated.

“Lockbox” is defined in Section 2.2.7.

 

15



--------------------------------------------------------------------------------

“Material Adverse Change” is: (i) A material impairment in the perfection or
priority of Bank’s security interest in the Collateral or in the value of such
Collateral; (ii) a material adverse change in the business, operations, or
condition (financial or otherwise) of Borrower; (iii) a material impairment of
the prospect of repayment of any portion of the Obligations or (iv) Bank
determines, based upon information available to it and in its reasonable
judgment, that there is a reasonable likelihood that Borrower shall fail to
comply with one or more of the financial covenants in Section 6 during the next
succeeding financial reporting period.

“Maturity Date” is the date two years from the date of this Agreement.

“Obligations” are all advances, liabilities, obligations, covenants and duties
owing, arising, due or payable by Borrower to Bank now or later under this
Agreement or any other document, instrument or agreement, account (including
those acquired by assignment) primary or secondary, such as all Advances,
Finance Charges, Facility Fee, Administrative Fee, interest, fees, expenses,
professional fees and attorneys’ fees, or other amounts now or hereafter owing
by Borrower to Bank.

“Permitted Indebtedness” is:

(a) Borrower’s indebtedness to Bank under this Agreement or the Loan Documents;

(b) Subordinated Debt;

(c) Indebtedness to trade creditors incurred in the ordinary course of business;

(d) Indebtedness secured by Permitted Liens; and

(e) Indebtedness arising of from the financing of Credit Insurance policies in
the ordinary course of business and consistent with past practice.

“Permitted Investments” are: (i) marketable direct obligations issued or
unconditionally guaranteed by the United States or its agency or any state
maturing within 1 year from its acquisition, (ii) commercial paper maturing no
more than 1 year after its creation and having the highest rating from either
Standard & Poor’s Corporation or Moody’s Investors Service, Inc., (iii) Bank’s
certificates of deposit issued maturing no more than 1 year after issue,
(iv) any other investments administered through Bank.

“Permitted Liens” are:

(a) Liens arising under this Agreement or other Loan Documents;

(b) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower
maintains adequate reserves on its Books, if they have no priority over any of
Bank’s security interests;

(c) Purchase money Liens securing no more than $150,000 in the aggregate amount
outstanding (i) on equipment, furniture and fixtures acquired or held by
Borrower incurred for financing the acquisition of such equipment, furniture,
and fixtures or (ii) existing on equipment, furniture and fixtures when
acquired, if the Lien is confined to the property and improvements and the
proceeds of such equipment, furniture, and fixtures;

(d) Leases or subleases and non-exclusive licenses or sublicenses granted in the
ordinary course of Borrower’s business, if the leases, subleases, licenses and
sublicenses permit granting Bank a security interest;

 

16



--------------------------------------------------------------------------------

(e) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (d), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;

(f) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business, provided, they have no priority over any of Bank’s
Liens and the aggregate amount of the Indebtedness secured by such Liens does
not at any time exceed $250,000; and

(g) Liens to secure Borrower’s performance of its duties under leases or with
respect to obligations owing to utility companies pledged in the ordinary course
of business, provided, the aggregate amount of the Indebtedness secured by such
Liens does not at any time exceed $100,000;

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Plan Forecasted Revenue” is the forecasted revenue level in Borrower’s
financial forecasts delivered to Bank in August of 2006, subject to such
revision as may be made by Borrower’s Board of Directors and as may be deemed
accepted to Bank in its discretion.

“Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate.

“Reconciliation Day” is the last calendar day of each month.

“Reconciliation Period” is each calendar month.

“Responsible Officer” is each of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

“Subordinated Debt” is debt incurred by Borrower subordinated to Borrower’s debt
to Bank (pursuant to a subordination agreement entered into between Bank,
Borrower and the subordinated creditor), on terms acceptable to Bank.

“Subsidiary” is any Person, corporation, partnership, limited liability company,
joint venture, or any other business entity of which more than 50% of the voting
stock or other equity interests is owned or controlled, directly or indirectly,
by the Person or one or more Affiliates of the Person.

“Tangible Net Worth” is, on any date, the consolidated total assets of Borrower
and its Subsidiaries minus (i) any amounts attributable to (a) goodwill,
(b) intangible items including unamortized debt discount and expense, patents,
trade and service marks and names, copyrights and research and development
expenses except prepaid expenses, and (c) reserves not already deducted from
assets, minus (ii) Total Liabilities.

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness, and current portion of Subordinated Debt permitted by Bank to
be paid by Borrower, but excluding all other Subordinated Debt.

[Remainder of Page Intentionally Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the State of California as of the date
first above written.

 

BORROWER: AXESSTEL, INC., a Nevada corporation, organizational number
                                

By

  /s/ Patrick Gray

Name:

  Patrick Gray

Title:

  SVP, Finance BANK: SILICON VALLEY BANK

By

  /s/ Robert C. Lake

Name:

  Robert C. Lake

Title:

  Relationship Manager

 

S-1

LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Equipment, Inventory, contract rights or rights to payment of money,
leases, license agreements, franchise agreements, General Intangibles, Accounts
(including health-care receivables), documents, instruments (including any
promissory notes), chattel paper (whether tangible or electronic), cash, deposit
accounts, fixtures, letters of credit rights (whether or not the letter of
credit is evidenced by a writing), securities, and all other investment
property, supporting obligations, and financial assets, whether now owned or
hereafter acquired, wherever located; and all Borrower’s Books relating to the
foregoing, and any and all claims, rights and interests in any of the above and
all substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds and insurance proceeds of
any or all of the foregoing.

Notwithstanding the foregoing, the Collateral shall not be deemed to include any
of the following, now owned or hereafter arising or acquired: copyrights
(including computer programs, blueprints and drawings), copyright applications,
copyright registration and like protection in each work of authorship and
derivative work thereof, whether published or unpublished, now owned or
hereafter acquired; any design rights; any patents, patent applications and like
protections including without limitation improvements, divisions, continuations,
renewals, reissues, extensions and continuations-in-part of the same; any
trademarks, service marks and applications therefor, whether registered or not,
any rights or interest in any license or license agreement covering personal
property of Borrower if under the terms of such license or license agreement, or
applicable law with respect thereto, the valid grant of a security interest or
lien therein to Bank is prohibited as a matter of law or under the terms of such
license or license agreement (including where the violation of any such
prohibition would result in the termination of the applicable license or license
agreement), license or license agreement and such prohibition has not been or is
not waived or the consent of the other party to such license or license
agreement has not been or is not otherwise obtained (the foregoing exclusions,
collectively, the “Excluded Property”); provided, that, the foregoing exclusion
shall in no way be construed to apply if any described prohibition is
unenforceable under Section 9-406, 9-407, or 9-408 of the Code or other
applicable law and except that the Collateral shall include all Accounts,
license and royalty fees and other revenues, proceeds (other than proceeds
constituting Excluded Property), or income arising out of or relating to any of
the foregoing.

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

LOGO [g73625img_002.jpg]

SILICON VALLEY BANK

SPECIALTY FINANCE DIVISION

Compliance Certificate

I, as authorized officer of Axesstel, Inc. (“Borrower”), certify under the Loan
and Security Agreement (the “Agreement”) between Borrower and Silicon Valley
Bank (“Bank”) as follows (all capitalized terms used herein shall have the
meaning set forth in the Agreement):

Borrower represents and warrants for each Financed Receivable:

Each Financed Receivable is an Eligible Account.

Borrower is the owner with legal right to sell, transfer, assign and encumber
such Financed Receivable;

The correct amount is on the Invoice Transmittal and is not disputed;

Payment is not contingent on any obligation or contract and Borrower has
fulfilled all its obligations as of the Invoice Transmittal date;

Each Financed Receivable is covered by the Credit Insurance, is based on an
actual sale and delivery of goods and/or services rendered, is due to Borrower,
is not past due or in default, has not been previously sold, assigned,
transferred, or pledged and is free of any liens, security interests and
encumbrances other than Permitted Liens;

There are no defenses, offsets, counterclaims or agreements for which the
Account Debtor may claim any deduction or discount which are not covered by the
Credit Insurance;

Bank has the right to endorse and/ or require Borrower to endorse all payments
received on Financed Receivables and all proceeds of Collateral.

No representation, warranty or other statement of Borrower in any certificate or
written statement given to Bank contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statement contained in
the certificates or statement not misleading.

Additionally, Borrower represents and warrants as follows:

Borrower and each Subsidiary is duly existing and in good standing in its state
of formation and qualified and licensed to do business in, and in good standing
in, any state in which the conduct of its business or its ownership of property
requires that it be qualified except where the failure to do so could not
reasonably be expected to cause a Material Adverse Change. The execution,
delivery and performance of the Loan Documents have been duly authorized, and do
not conflict with Borrower’s organizational documents, nor constitute an event
of default under any material agreement by which Borrower is bound. Borrower is
not in default under any agreement to which or by which it is bound in which the
default could reasonably be expected to cause a Material Adverse Change.

 

1



--------------------------------------------------------------------------------

Borrower has good title to the Collateral, free of Liens except Permitted Liens.
All inventory is in all material respects of good and marketable quality, free
from material defects.

Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act. Borrower is not engaged
as one of its important activities in extending credit for margin stock (under
Regulations X, T and U of the Federal Reserve Board of Governors). Borrower has
complied in all material respects with the Federal Fair Labor Standards Act.
Borrower has not violated any laws, ordinances or rules, the violation of which
could reasonably be expected to cause a Material Adverse Change. None of
Borrower’s or any Subsidiary’s properties or assets has been used by Borrower or
any Subsidiary or, to the best of Borrower’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than legally. Borrower and each Subsidiary has timely filed all required
tax returns and paid, or made adequate provision to pay, all material taxes,
except those being contested in good faith with adequate reserves under GAAP.
Borrower and each Subsidiary has obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all government authorities that are necessary to continue its business as
currently conducted except where the failure to obtain or make such consents,
declarations, notices or filings would not reasonably be expected to cause a
Material Adverse Change.

Borrower is in compliance with the Financial Covenant(s) set forth in
Section 6.6 of the Agreement.

All representations and warranties in the Agreement are true and correct in all
material respects on this date, and the Borrower represents that there is no
existing Event of Default.

 

Sincerely, Signature   /s/ Patrick Gray

Title

  SVP, Finance

Date

  8/8/06

 

Exhibit B-2